In a proceeding by a residuary legatee and two of the executors of decedent’s estate for the judicial approval *599of the said executors’ proposed compromise of certain claims filed by decendent’s sister, Gladys Martin, against the estate, Sylvia Martin, individually and as executrix of the estate, appeals from an order of the Surrogate’s Court, Kangs County, entered January 4, 1965, which granted the application and which authorized said two executors, “ upon their own accountability and responsibility without the joinder and approval” of Sylvia Martin, to settle and compromise said claims. Order affirmed, with $10 costs and disbursements, payable out of the estate, to each party, other than appellant, filing a separate brief (cf. Matter of Martin, 21 A D 2d 673). (For other prior decisions in this estate, see 15 A D 2d 966, 16 A D 2d 661, 16 A D 2d 807.) Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.